Pursuant to Ind. Appellate Rule 65(D), this
 Memorandum Decision shall not be
 regarded as precedent or cited before any
 court except for the purpose of establishing
                                                                   FILED
                                                                Jun 21 2012, 9:08 am
 the defense of res judicata, collateral
 estoppel, or the law of the case.
                                                                        CLERK
                                                                      of the supreme court,
                                                                      court of appeals and
                                                                             tax court




ATTORNEY FOR APPELLANT:                            ATTORNEYS FOR APPELLEE:

SHANA D. TESNAR                                    RODNEY T. SARKOVICS
Noblesville, Indiana                               KEVIN G. KLAUSING
                                                   Campbell Kyle Proffitt LLP
                                                   Carmel, Indiana




                               IN THE
                     COURT OF APPEALS OF INDIANA

GLENDA A. WILSON,                                  )
                                                   )
       Appellant-Petitioner,                       )
                                                   )
               vs.                                 )      No. 29A04-1112-DR-666
                                                   )
ROLAND B. WILSON, JR.,                             )
                                                   )
       Appellee-Respondent.                        )


                     APPEAL FROM THE HAMILTON CIRCUIT COURT
                            The Honorable Paul A. Felix, Judge
                             Cause No. 29C01-1002-DR-374



                                          June 21, 2012


                MEMORANDUM DECISION - NOT FOR PUBLICATION


KIRSCH, Judge
         Glenda A. Wilson (“Mother”) appeals the trial court’s order regarding payment of

educational expenses by Roland B. Wilson, Jr. (“Father”) for the parties’ minor daughter

Hannah. On appeal, Mother contends that the trial court erred in failing to order Father to

pay Hannah’s educational expenses for college when Hannah had a grade point average

(“GPA”) of 2.499 and the parties’ settlement agreement conditioned the payment of

educational expenses on Hannah maintaining a GPA of 2.5 on a 4.0 scale. Appellant’s App.

at 24.

         We reverse and remand with instructions.

                          FACTS AND PROCEDURAL HISTORY1

         Father and Mother (together, “the parties”) were married in May 1976, and are the

parents of five children. Tr. at 66. In March of 2010, Mother filed a petition for legal

separation. Two months later, Father filed a petition for dissolution of the marriage. At that

time, two of the parties’ children were over the age of eighteen, but under the age of twenty-

one. The parties’ son enlisted in the military and thereby became emancipated; therefore,

their daughter Hannah was their only unemancipated child.

         Father is a self-employed physician and, according to his Child Support Obligation

Worksheet, makes $4,751.20 gross income per week. Respondent’s Ex. B. During their

marriage, Mother was employed by Father. She is now unemployed. Mother is diabetic and


         On April 5, 2012, this court held in abeyance Father’s “Motion to Strike Certain Portions of
         1

Appellant’s Statement of Facts” and Father’s “Motion to Strike Certain Portions of Appellant’s Argument.”
On April 10, 2012, Mother filed “Appellant’s Response to Appellee’s Motion to Strike Certain Portions of
Appellant’s Statement of Facts” and “Appellant’s Response to Appellee’s Motion to Strike Certain Portions of
Appellant’s Argument.” Having reviewed the matter, Father’s two motions, which were previously held in
abeyance, are now denied.

                                                     2
on an insulin pump. Additionally, she has a rare foot disease that causes her foot to shatter;

when this happens, Mother is required to be in a cast from six months to a year. Mother

receives unemployment compensation in the amount of $170.00 per week.

       On or about October 26, 2010, the trial court approved the parties’ “Verified Waiver

of Final Hearing, Mediated Settlement Agreement and Decree of Dissolution of Marriage”

(“the Settlement Agreement”). On that date, Hannah was a freshman at Anderson University.

In Paragraph 3.04 of the Settlement Agreement, Father agreed to pay Hannah’s college

expenses in lieu of child support, “limited to a four year undergraduate education and []

conditioned upon Hannah maintaining no less than a 2.5 [GPA] on a 4.0 scale.” Appellee’s

App. at 10. Paragraph 4.01 of the Settlement Agreement required Father to pay Mother

rehabilitative spousal maintenance in the amount of $1600.00 per month for thirty-six

months. Id.

       Hannah’s transcript from Anderson University, which Father introduced during the

hearing, reveals that the University accepted six hours of college credit, which Hannah had

earned at Ivy Tech Community College (“Ivy Tech”) in Kokomo, three hours of which was

“Intro to Microcomputers,” and three hours of which was “English Composition.”

Respondent’s Ex. A. Although the University accepted the Ivy Tech credits, Hannah’s

grades, which Mother testified were “a B average or better,” did not transfer. Tr. at 67.

Hannah received from Anderson University a 2.400 GPA in the fall of 2010, a 2.410 GPA in

the spring of 2011, and a 4.000 GPA in the summer of 2011. Respondent’s Ex. A. These

grades, excluding the grades from Ivy Tech, constituted a total cumulative GPA of 2.499 for


                                              3
Hannah’s freshman year at Anderson. Id. Father paid Hannah’s educational expenses for the

first two semesters at Anderson, but citing her inadequate GPA under Paragraph 3.04, Father

did not pay for those expenses after her freshman year.

        On or about June 15, 2011, Mother filed a “Verified Petition for Additional Relief,”

which included requests for relief related to numerous issues, some of which are not relevant

to this appeal.2 Appellant’s App. at 5-6. In response, Father filed a motion to dismiss, and

following a hearing, the trial court ordered Mother to break up her petition into separate

“petitions/motions.” Id. at 6. Thereafter, Mother filed six additional pleadings.3

        On or about September 26, 2011, an evidentiary hearing was held on all pending

issues, and the trial court made its initial findings in an entry dated that same date.

Appellant’s App. at 10-11. In that order, the trial court, in pertinent part: (1) found Father

was not in contempt for failure to pay college expenses “pursuant to the Court finding the

Child did not meet the [GPA] criteria as specified in the [Settlement Agreement]”; and (2)

ordered Father to pay child support in lieu of college expenses. Id. at 10. The trial court also

encouraged the parties to “work towards an agreement to resolve remaining issues” and “to

submit either an Agreed Entry or Proposed Orders electronically to the court reporter by


        2
           In addition to requesting that Father pay for Hannah to attend Anderson University, Mother requested
in the petition that Father: (1) pay for Hannah’s other school-related expenses, including her laptop computer,
transportation, choir dress and music books; (2) return Mother’s personal property of a fishing jacket, desk, and
gun; (3) convey title to certain vehicles and pieces of property; (4) pay certain bills; and (5) change his mailing
address with the post office.
        3
          The pleadings included the following: (1) “Verified Motion for Rule to Show Cause”; (2) “Verified
Petition to Add Additional Party”; (3) “Motion to Clarify Decree [of] Dissolution”; (4) “Petition to Modify
Child Support”; (5) “Verified Petition to Distribute Omitted Property”; and (6) “Verified Petition for Attorney
Fees.” Appellant’s App. at 6-7, 26-52; Appellee’s App. at 36-45.


                                                        4
October 11, 2011.” Id. at 10-11. When the parties failed to reach an agreement, the trial

court entered its final order on October 18, 2011. The pertinent portions of that order were as

follows: (1) Father shall pay child support to Mother in the amount of $58.00 per week; and

(2) in the event Hannah achieves a GPA of 2.5 for a semester of twelve credit hours or more,

Father shall pay college expenses in lieu of child support. Id. at 12-13. The trial court also

reiterated its previous finding that Father was not in contempt for failing to pay Hannah’s

college expenses. Id. at 14.

       In her motion to correct error, Mother argued that the trial court erred by finding that

Father did not have to pay for Hannah’s college because her 2.499 GPA at the start of the

2011 fall semester did not meet the required 2.5 GPA set forth in Paragraph 3.04 of the

Settlement Agreement. Father responded that the Settlement Agreement is a contract, the

terms of which were not ambiguous, and therefore the trial court cannot look to extrinsic

evidence. On November 21, 2011, the trial court summarily denied Mother’s motion to

correct error. Mother now appeals.

                               DISCUSSION AND DECISION

       Mother contends that the trial court abused its discretion in finding that Father was not

required to pay Hannah’s educational expenses for her sophomore year of college.

Provisions for the payment of educational expenses are in the nature of child support.

Schacht v. Schacht, 892 N.E.2d 1271, 1275 (Ind. Ct. App. 2008). “A trial court’s decision

regarding child support will be upheld unless the trial court has abused its discretion.”

Sexton v. Sedlak, 946 N.E.2d 1177, 1183 (Ind. Ct. App. 2011), trans. denied. “A trial court


                                               5
abuses its discretion when its decision is clearly against the logic and the effect of the facts

and circumstances before the court or if the court has misinterpreted the law.” Id.

       When dissolving a marriage, “the parties are free to craft an agreement providing for

the maintenance of either party, the custody and support of the parties’ children, and the

disposition of property.” Bailey v. Mann, 895 N.E.2d 1215, 1217 (Ind. 2008) (citing Ind.

Code § 31–15–2–17). “Settlement agreements become binding contracts when incorporated

into the dissolution decree and are interpreted according to the general rules for contract

construction. Id. (citing Shorter v. Shorter, 851 N.E.2d 378, 382-83 (Ind. Ct. App. 2006)).

Unless the terms of the agreement are ambiguous, they will be given their plain and ordinary

meaning. Bandini v. Bandini, 935 N.E.2d 253, 260 (Ind. Ct. App. 2010). “Terms are

ambiguous if a reasonable person would find them subject to more than one interpretation,

but are not ambiguous merely because the parties disagree concerning their proper

interpretation. Id. (citing Fackler v. Powell, 891 N.E.2d 1091, 1096 (Ind. Ct. App. 2008),

trans. denied). “Interpretation of a settlement agreement, as with any other contract, presents

a question of law and is reviewed de novo.” Id.

       The language of the Settlement Agreement at issue in this appeal pertains to child

support and educational expenses, and provides as follows:

       3.01. Support. In lieu of a weekly child support obligation, and because
             Hannah is in college, no child support shall be paid, since [Father] is
             paying for all of Hannah’s net post-secondary educational expenses, as
             set forth in paragraph 3.04 below, as well as the obligation in 3.02
             [medical insurance] below.

       ....


                                               6
       3.04. Post-High School Education. Hannah is currently attending Anderson
             University as a freshman. Hannah shall first be timely required to apply
             for and accept all awards of financial aid, including grants and
             scholarships for payment of college expenses. [Father] shall pay all
             remaining costs actually incurred for tuition, on-campus room and
             board, mandatory fees, books, and necessary uninsured medical
             expenses. [Father]’s payment of said expenses shall be limited to a
             four year undergraduate education and shall be conditioned upon
             Hannah maintaining no less than a 2.5 grade point average on a 4.0
             scale, providing both parents prompt copies or access to grade reports
             (including online access) and maintaining full-time enrollment.

Appellee’s App. at 9-10 (emphasis added). Specifically, the parties disagree as to whether

Hannah’s GPA of 2.499 satisfies the Settlement Agreement term that Father’s payments are

conditioned on her maintaining a 2.5 GPA on a 4.0 scale.

       Our review of the disputed language in Paragraph 3.04 of the Settlement Agreement

reveals that an ambiguity exists regarding the manner by which the parties intended to

calculate a 2.5 GPA under conditions, such as this, where the educational institution reports

the GPA not to the nearest one-tenth of a point, but instead, to the nearest one-thousandth of

a point. During the trial court hearing, Mother’s counsel noted that there are various types of

4.0 scales—including the one used by the College Board—and asked Father which was the

intended scale against which Hannah’s GPA was to be judged. Tr. at 13. Father responded

that he “went by the scale as determined by Anderson University.” Id.

       Mother’s counsel questioned Father more extensively about the calculation of

Hannah’s GPA as follows:

       Q.     Well, Doctor, in your training, a 4.0 is the number that is different from
              and has different meanings than a 4.00, does it not?

       A.     4.0 is carried out to the tenth, 4.00 is carried out to the hundredth.

                                              7
Q.     Right. So a 2.5 could represent all those numbers that are roundable to
       two digits to 2.5 --

....

A.     Right.

....

A.     I don’t believe in, when it comes to GPA[s] you round numbers. You
       should go by the exact number that’s given by the school.

Q.     But you chose in your agreement, did you not, to use a 4.0 scale, not a
       4.00 scale . . . ?

A.     I believe so.

Q.     And you agree with me, do you not, that those two numbers are
       different[;] they have different significance to those trained in
       mathematics?

A.     I believe in this context, they’re the same.

Q.     I didn’t ask about this context.

A.     That’s my best answer.

Q.     Sir, you understand that – well, have you calculated your daughter’s
       GPA using the college board scale?

A.     No, I went by Anderson University’s scaling.

....

Q.     . . . . Sir, also in your training, you’ve learned about the concept of
       rounding, did you not, rounding numbers?

A.     Yes.

Q.     And if you would round a 2.499 to a 4.0 or a two digit scale, not a four
       digit scale, what would it be?

                                          8
A.   Say that again.

Q.   If you were to round her grade point average of 2.499 to two significant
     numbers, the same as your 4.0 scale is two significant numbers, what
     would her grade point average be?

A.   If you rounded up higher than what this number is, it would be 2.5.

Q.   Right. And you wouldn’t round it down? Under the rounding rules,
     you would round it up, would you not?

A.   Yes, under the rounding rules.

Q.   So a 2.5 or greater, two digits, two significant digits on a 4.0, two
     significant digits to two significant digits, her grade point average is 2.5
     or greater; fair statement?

A.   Yes.

Q.   And if its [sic] 2.5 or greater, you have an obligation to pay for her
     college, do you not?

A.   Yes, but 2.499 is not at the 2.5 level.

Q.   I understand that. But mathematically, significance it is[,] [sic] right?

A.   I’m not sure.

Q.   To a chemist, it would be[,] right?

A.   Yeah.

Q.   And to a doctor, it would be?

A.   Yeah.

Q.   Now, did you mean some trick in your language when you said a 2.5 on
     a 4.0 scale?

A.   No.


                                      9
Tr. at 18-24.

       The trial court, while finding that Hannah did not meet the specified 2.5 GPA, made

no specific finding regarding the manner by which to calculate Hannah’s GPA. Additionally,

the trial court made no finding as to any consideration that the court should give to the

courses that Hannah received credit for from Ivy Tech. Instead, the trial court set forth the

following provisions:

       3.       In the event that Hannah achieves a grade point average of 2.5 for a
                semester of 12 credit hours or more, Father’s child support obligation
                shall cease effective as of the first day of her classes for the following
                semester, and Father shall resume paying for Hannah’s college
                expenses pursuant to paragraph 3.04 of the Mediated Settlement
                Agreement.

       4.       If this resumption of Father’s payment of college expenses occurs, and
                Hannah’s grade point average subsequently falls to below a 2.5 for any
                semester, Father’s obligation to pay for her next college semester
                expenses pursuant to paragraph 3.04 of the Mediated Settlement
                Agreement shall cease and his obligation to pay child support . . . shall
                automatically commence on the first Friday following the end of the
                semester. Father’s obligation to pay college expenses may resume after
                a semester (12 credit hours or more) where Hannah’s GPA is 2.5 or
                greater. . . .

Appellant’s App. at 13.

       At the hearing, Father maintained that the 2.5 GPA stated in the Settlement Agreement

was based on Anderson’s grading system. At the time the parties entered into the Settlement

Agreement, Hannah was attending Anderson University and, had Father intended to base the

Settlement Agreement GPA on Anderson’s scale, he could have insisted that the GPA

requirement be expressed to one-thousandth of a point. Father understood that a 4.0 scale



                                                10
has different significance than a 4.00 or a 4.000 scale, tr. at 18-20; however Father agreed to

a GPA of 2.5, i.e., he agreed to the GPA being expressed to just one-tenth of a point.

       Father had both mathematical and scientific training, and stated he did not mean

“some trick in [his] language when [he] said a 2.5 on a 4.0 scale.” Tr. at 23. Since the

Settlement Agreement set the GPA at a number that expressed the GPA to one-tenth of a

point, it is reasonable that an earned GPA expressed to the one-thousandth of a point would

have to be rounded. Here, an earned GPA of 2.499, which is just one-thousandth of a point

away from a 2.5 GPA, should reasonably have been rounded to 2.5. The trial court erred in

failing to round Hannah’s 2.499 GPA to 2.5.

       The trial court also erred in analyzing the following language from Paragraph 3.04 of

the Settlement Agreement:

       [Father]’s payment of said expenses . . . shall be conditioned upon Hannah
       maintaining no less than a 2.5 grade point average on a 4.0 scale . . . and
       maintaining full-time enrollment.

Appellee’s App. at 10. The trial court interpreted this language to mean that Hannah must

“achieve[] a grade point average of 2.5 for a semester of 12 credit hours or more,” i.e., that

the important consideration was the previous semester instead of the more reasonable

interpretation that the GPA standard to consider is the cumulative GPA. When asking for

educational expenses, Hannah must show that she is attending college full time and that her

grade point average, rounded to one-tenth of a point, reaches the standard of a 2.5 GPA, as

set forth in Paragraph 3.04 of the Settlement Agreement. Under the facts presented to the




                                              11
trial court, we find that Hannah made that proof at the start of her sophomore year, and

therefore, Father was obligated to pay for at least the fall semester of her sophomore year.4

        Finding that Hannah’s GPA triggered Father’s obligation to pay for her educational

expenses under Paragraph 3.04 of the Settlement Agreement, it was error for the trial court to

fail to hold that Father was responsible for payment of Hannah’s educational expenses for the

fall of her sophomore year. It was also error for the trial court to order Father to pay Mother

child support pursuant to Paragraph 3.01 of the Settlement Agreement.

        We remand with instructions that the trial court find Father was obligated to pay for

the fall semester of Hannah’s sophomore year. Additionally, we instruct the trial court to:

(1) determine whether Hannah has maintained her full-time enrollment in college; (2)

determine whether Hannah has maintained a cumulative grade point average that rounds up

to at least a 2.5 GPA; (3) calculate, pursuant to Paragraph 3.04 of the Settlement Agreement,

the sum of money that Father owes Hannah for educational expenses; and (4) calculate the

sum of child support that Father improperly paid Mother, pursuant to Paragraph 3.01 of the

Settlement Agreement, in lieu of educational expenses.5 We also instruct the trial court to




        4
         Mother also contends that the trial court should have averaged into Hannah’s cumulative GPA the
grades that she attained for the six credit hours from Ivy Tech. Finding that Hannah reached the 2.5 GPA,
which was required to trigger Father’s payment of the educational expenses under Paragraph 3.04, we need not
address whether the trial court erred in failing to include the Ivy Tech grades in its calculation of Hannah’s
GPA.
        5
         Mother also “asks this court to find that the Post-Secondary Education Worksheet is not required and
should not be used to calculate Dr. Wilson’s basic child support obligation, and [to] reverse the Trial Court’s
finding accordingly.” Appellant’s Br. at 18. Finding, as we do, that Father owes Hannah educational
expenses, and therefore is not obligated at this time to pay child support pursuant to Paragraph 3.01 of the
Settlement Agreement, we do not address this issue.

                                                      12
order Father to pay Mother the amount of money that represents the difference between the

above-calculated educational expenses and the above-calculated child support.

      Reversed and remanded with instructions.

BAKER, J., and BROWN, J., concur.




                                           13